Citation Nr: 0710829	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  99-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), from 
August 4, 1995 to August 18, 1998.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had service from November 1967 to October 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision that denied service connection for PTSD.  The Board 
remanded the appeal for additional development in August 
1997.  By rating action in May 1999, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation from 
August 4, 1995, and a 50 percent evaluation from August 19, 
1998.  Thereafter, the veteran perfected and appeal as to the 
evaluations assigned.  

In June 2002, the Board continued the initial 30 percent 
evaluation from August 4, 1995, assigned a 100 schedular 
evaluation from August 19, 1998, and referred the claim of 
entitlement to TDIU to the RO for appropriate action.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
April 2004, the Court vacated, in part, the denial of an 
evaluation in excess of 30 percent from August 4, 1995 to 
August 19, 1998, and reversed the referral of the claim for 
TDIU rather than remanding the issue, and remanded the June 
2002 Board decision for readjudication.  The Board remanded 
the appeal for additional development in November 2004.  

In November 2005, the Board assigned an increased rating to 
50 percent for PTSD from August 4, 1995 to August 19, 1998, 
and denied entitlement to TDIU, prior to August 19, 1998, and 
the veteran appealed to the Court.  In August 2006, the Court 
granted a Joint Motion to vacate and remand the November 2005 
Board decision, to the extent that an evaluation in excess of 
50 percent and TDIU is warranted prior to August 19, 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicate the claims currently on 
appeal.  

In the Joint Motion, it was asserted that VA failed to 
provide adequate reasons and bases to explain why the 
veteran's symptoms of PTSD did not fit the criteria for an 
evaluation in excess of 50 percent or satisfy the criteria 
for TDIU, prior to August 18, 1998.  The parties indicated 
that as to the veteran's claim for an increased schedular 
rating, the Board failed to adequately consider or discuss 
material evidence regarding the veteran's PTSD 
symptomatology.  As to the veteran's TDIU claim, the parties 
indicated that the Board did not cite to any medical opinion 
in support of its conclusion that the veteran was not 
precluded from all types of employment that would not involve 
extensive contact with others.  Without such evidence, the 
parties asserted that it appeared that the Board's conclusion 
amounted to its own unsubstantiated medical opinion which 
cannot form a basis to deny the veteran's claim.  The Board 
was also instructed to discuss the significance of the "50" 
GAF score assigned by the VA examiner in the August 1998 
examination report.  The Board was directed further to 
discuss the applicability of the provisions of 38 C.F.R. 
§ 4.16(c) effective prior to November 7, 1996 in the event 
that it was demonstrated that the veteran was entitled to a 
rating in excess of 50 percent prior to August 1998.  The 
Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2006); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In view 
thereof, the Board finds that the veteran's claims folder 
should be reviewed by a medical examiner who can provide the 
necessary medical opinion regarding the veteran's 
employability prior to August 1998 as well as comment on the 
significance of the GAF score referenced herein.  Further, 
remand will permit the veteran to submit any additional 
evidence supportive of his claim such as employment records.  

Finally, the Board notes that the evidentiary record shows 
that the veteran reportedly attended PTSD groups sponsored by 
the Iron Mountain VA on a regular basis beginning in 1995.  
(See August 1998 VA examination report).  However, the only 
counseling records in the claims file are for the period 
January to June 1996.  As the principal question on appeal 
concerns the severity of symptoms and manifestations of the 
veteran's PTSD prior to August 1998, any counseling records 
during this time would be potentially relevant and material 
to the issue at hand.  Therefore, an attempt must be made to 
obtain all counseling records from 1995 to August 1998, and 
associate them with the claims file.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain all of the veteran's PTSD 
counseling records from the PTSD group 
sponsored by Iron Mountain VA in Michigan 
for the period 1995 to August 18, 1998.  
All attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain the group counseling 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard, 
in order that the veteran be provided the 
opportunity to obtain and submit the 
records for VA review.  

The veteran should also be notified that 
he may submit any evidence showing that 
he was, in fact, unemployable by reason 
of his PTSD prior to August 18, 1998.  
Such evidence could include letters from 
perspective employers, evidence showing 
that he was dismissed from employment due 
to symptoms of PTSD, or any other 
evidence showing that he was denied or 
unable to find and maintain employment 
due to PTSD, alone during the relevant 
time period.  

2.  Refer the veteran's claim to a VA 
psychiatric examiner.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests should be accomplished.  

After reviewing the claims file, the 
examiner should opine as to whether 
between August 4, 1995 and August 18, 
1998, the veteran's PTSD symptoms 
resulted in any of the following: 

1).  severely impaired ability to 
establish and maintain effective or 
favorable relationships with people;
2).  psychoneurotic symptoms of such 
severity and persistence that there was 
severe impairment in the ability to 
obtain or retain employment;
3).  virtual isolation in the community; 
4).  totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior; 
5).  demonstrable inability to obtain or 
retain employment.  

The examiner should discuss the significance 
of the "50" GAF score assigned by the VA 
examiner in the August 1998 examination 
report.  

A rationale for the opinions expressed should 
be provided.

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


